DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/18/2020.

Claim Objections
4. 	Claims 1 (Line 4), 10 (Line 8), 19 (Line 5) objected to because of the following informalities: 
The minor typographical error "... the bonding volume ...." 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.



6.	Claims 1-2, 5-6, 10-11, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karras et al., (“Karras”) [US-2018/0182158-A1]
Regarding claim 1, Karras teaches a method for performing ray tracing operations (Abstract teaches method for performing an intersection query between a query beam and a target bounding volume. The target bounding volume may comprise an axis-aligned bounding box (AABB) associated with a bounding volume hierarchy (BVH) tree; ¶0006 teaches performing an intersection query between a query beam and a target bounding volume.), the method comprising:
initiating bounding volume hierarchy traversal for a ray against geometry represented by a bounding volume hierarchy (Figs. 6a-6B illustrate a typical tree data structure that represents a bounding volume hierarchy (BVH) associated with a 3D model; ¶0025 teaches rendering techniques based on ray tracing may organize three-dimensional (3D) objects, such as triangles, occupying a 3D space using a bounding volume hierarchy (BVH) […] Each 3D object within the BVH may be represented as a bounding volume [a bounding volume hierarchy], such as an axis-aligned bounding box (AABB), defined by a pair of bounding planes in each of three dimensions […] testing whether a given ray intersects with one or more of the bounding volumes corresponding to the 3D objects [a ray against geometry represented by a bounding volume hierarchy]; ¶0099 teaches one type of tree traversal operation for which the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. The TTU 500 may be particularly useful rays are intersected with the geometric primitives of a 3D model represented by a BVH data structure; ¶0109 teaches the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure. The setup unit 520 may perform any number of operations for configuring the one or more traversal units 530 to perform the tree traversal operation [initiating bounding volume hierarchy traversal]);
identifying multiple nodes of the bounding volume hierarchy for concurrent intersection tests (¶0056 teaches the calculation of the two or more sets of intersection parameter values prior to a specific slab intersection case determination, while concurrently performing operations associated with determining the slab intersection case. Furthermore, intersection parameter values may be calculated for each of three dimensions concurrently [concurrent intersection tests] […] structuring the operations for concurrent execution may have certain implementation advantages for pipelined hardware architectures; ¶0109-0111 teaches the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure […] the TTU 500 is configured to perform tree traversal operations on blocks of a tree data structure. As used herein, a block may include one or more nodes of the tree data structure that fit within a particular cache line. The block may include a block root node having zero or more child nodes that are also included in the block […] Each traversal unit 530 may be configured to test each of the child nodes of a particular node for intersection with the query data structure [identifying multiple nodes of the bounding volume hierarchy]); and
performing operations for the concurrent intersection tests concurrently (¶0056 teaches the calculation of the two or more sets of intersection parameter values prior to a specific slab intersection case determination, while concurrently performing operations associated with determining the slab intersection case. Furthermore, intersection parameter values may be calculated for each of three dimensions concurrently […] structuring the operations for concurrent execution may have certain implementation advantages for pipelined hardware architectures [performing operations for the concurrent intersection tests concurrently]; ¶0124 teaches If the root node of the block intersects the ray data structure then each of the child nodes of the root node may be passed to a particular traversal unit 530 to continue traversing the BVH in parallel […] the TTU 500 may include four traversal units 530 to test up to eight child nodes for intersection with the ray in parallel).

Regarding claim 2, Karras teaches the method of claim 1, and further teaches wherein the bounding volume hierarchy traversal is initiated in response to spawning a ray for intersection testing against geometry of a scene represented by the bounding volume hierarchy (Figs. 6a-6B illustrate a typical tree data structure that represents a bounding volume hierarchy (BVH) associated with a 3D model; ¶0025 teaches rendering techniques based on ray tracing may organize three-dimensional (3D) objects, such as triangles, occupying a 3D space using a bounding volume hierarchy (BVH) […] Each 3D object within the BVH may be represented as a bounding volume [a bounding volume hierarchy] […] testing whether a given ray intersects with one or more of the bounding volumes corresponding to the 3D objects [a ray for intersection testing against geometry of a scene represented by the bounding volume hierarchy]; ¶0099 discloses one type of tree traversal operation for which the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. The TTU 500 may be particularly useful in ray-tracing applications in which millions or even billions of rays are intersected with the geometric primitives of a 3D model represented by a BVH data structure [spawning a ray for intersection testing]; ¶0109 teaches the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure [bounding volume hierarchy traversal is initiated]).


Regarding claim 5, Karras teaches the method of claim 1, and further teaches wherein performing the operations concurrently (see Claim 1 rejection for detailed analysis)
includes performing memory access requests to fetch data for the multiple nodes in a manner that the memory access requests are outstanding at the same time (¶0103 teaches a size of a cache line in the memory architecture hierarchy. For example, the L2 cache 360 associated with the memory 204 may implement a cache line having L bytes of information, and the L0 cache unit 570 may include M entries of L bytes to enable up to M cache lines to be stored in the L0 cache unit 570 […] the L0 cache unit 570 may include eight entries for cache lines having 128 bytes of data [memory are outstanding]; ¶0108 teaches The scheduler 510 may issue one or more fetch commands to the L0 cache unit 570 to fetch data associated with the node into the L0 cache unit 570 [performing memory access requests to fetch data] […] The L0 cache unit 570 will determine if the requested data is in the L0 cache unit 570 […] Once the data has been returned from the memory architecture hierarchy, the L0 cache unit 570 will inform the scheduler 510 that the data is available. If the data is currently stored in the L0 cache unit 570, then the fetch request results in a cache hit and the L0 cache unit 570 will inform the scheduler 510 that the data is immediately available [memory access requests are outstanding] […] It will be appreciated that the data associated with a particular node may be included in data associated with a plurality of nodes of the tree data structure that are stored in contiguous memory and comprise a single cache line. Therefore, each fetch request may result in data for more than one node being loaded into the L0 cache unit 570 [performing memory access requests to fetch data for the multiple nodes]).

Regarding claim 6, Karras teaches the method of claim 5, and further teaches wherein the memory access requests are outstanding at the same time as memory access requests (see Claim 1 rejection for detailed analysis) to fetch node data for nodes for a different ray (¶0123 teaches The scheduler 510 may then issue a fetch request to the L0 cache unit 570 to fetch the data corresponding to the pointer to the node. If the data is not currently stored in the L0 cache unit 570, then the data is fetched from memory and the scheduler 510, during the next clock cycle, may select another ray identifier from the queue to try and launch).

The system of claims 10-11, 14-15 are similar in scope to the functions performed by the method of claims 1-2, 5-6 and therefore claims 10-11, 14-15 are rejected under the same rationale.

Regarding claim 10, Karras teaches a system for performing ray tracing operations (Figs. 2-5B, 9 and ¶0062-0092 teach a system overview for performing ray tracing operations; ¶0099-0102 teach the TTU 500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model), the system comprising:
a processor configured to execute a shader program to request a ray intersection test (Fig. 2 and ¶0092-0093 teach the PPU 200 comprises a graphics processing unit (GPU). The PPU 200 is configured to receive commands that specify shader programs for processing graphics data […] The commands may reference different shader programs to be executed on the SMs 340 of the PPU 200 including one or more of a vertex shader, hull shader, domain shader, geometry shader, and a pixel shader. For example, one or more of the SMs 340 may be configured to execute a vertex shader program that processes a number of vertices defined by the model data; ¶0109 teaches the scheduler 510 transmits a request to the setup unit 520 to initiate the tree traversal operation for one or more nodes of the tree data structure […] The one or more traversal units 530 may receive data for a particular query data structure to intersect with one or more nodes of the tree data structure. Each traversal unit 530 may be configured to test each of the child nodes of a particular node for intersection with the query data structure); and
a ray intersection test processor configured perform the ray intersection test (Fig. 5B and ¶0101-0102 teach The interface 505 may receive instructions and/or data for performing tree traversal operations from the SM 340 […] the SM 340 may write the instructions to one or more special registers associated with the TTU 500 […] The instructions may include instructions for configuring the TTU 500 to perform a tree traversal operation; ¶0113 teach a pipelined architecture may be implemented for an intersection test that takes a number of cycles to complete such that a number of intersection tests for different nodes and different query data structures may be in flight at any given time within a traversal unit 530. In other words, each traversal unit 530 may be performing tree traversal operations for a number of different nodes and a number of different query data structures substantially simultaneously) of claim 1.

Regarding claims 19-20, all claim limitations are set forth as claims 1-2 in a non-transitory computer-readable medium storing instructions and rejected as per discussion for claims 1-2.

Regarding claim 19, Karras teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (Fig. 2 and ¶0066 teach a program executed by the host processor encodes a command stream in a buffer that provides workloads to the PPU 200 for processing. A workload may comprise a number of instructions and pointers to data to be processed by those instructions; ¶0127 teaches one or more of the units of the TTU 500 may be programmable logic devices that are configured to execute instructions transmitted to the TTU 500 by the SM 340 or read from the memory 204. The units may execute the instructions to implement the functionality of each of the units described above in a programmable manner. For example, the traversal units 530 may be programmable devices execute a program stored in the memory 204 to process one or more nodes of the tree data structure), cause the processor to perform the mothod of claim 1.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 3-4, 7-9, 12-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karras et al., (“Karras”) [US-2018/0182158-A1] in view of Laine et al., (“Laine”) [US-2020/0051315-A1]
Regarding claim 3, Karras teaches the method of claim 1, and teaches the method further comprising placing node pointers into a collection  (Karras- ¶0115 teaches the result queue may include leaf data such as a geometric primitive to pointers to nodes) included in other blocks of the tree data structure).
Karras fails to explicitly teach placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node.
However, Laine teaches
placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node (Laine- ¶0059 teaches The ray follows the child pointers for the bounding volumes the ray hits to other nodes until the leaves or terminal nodes (volumes) of the BVH are reached; ¶0119 teaches If the ray intersects any of the child bounding boxes, the results are pushed to the traversal logic to determine the order that the corresponding child pointers will be pushed onto the traversal stack; ¶0172 teaches child complets of a parent complet are preferably stored contiguously in memory, with pointers to the child complets being stored in the parent complet; ¶0175 teaches An instance node child of a complet may include one or more pointers to the hierarchy of nodes of the BVH).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Laine, and apply the child pointers for the bounding volumes the ray hits to other nodes into the node pointers, as taught by Karras for placing node pointers into a collection in response to detecting that the ray intersects a box node, wherein the node pointers are pointers to child nodes of the box node.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.

Regarding claim 4, Karras in view of Laine, teaches the method of claim 3, and further teaches wherein identifying the multiple nodes (see Claim 1 rejection for detailed analysis) comprises selecting nodes from the collection (Karras- ¶0110-0111 teach Some or all of the corresponding child nodes and/or the additional child nodes may also be included in the block. A block may be defined as no larger than a cache line (e.g., 128 bytes, etc.) and may contain a fixed or variable number of nodes. It will be appreciated that the tree data structure may include a plurality of blocks that together represent all of the nodes in the tree data structure […] The one or more traversal units 530 may receive data for a particular query data structure to intersect with one or more nodes of the tree data structure; Laine- ¶0060 teaches instance nodes which associate a bounding box and leaf node in the world space BVH with a transformation that can be applied to the world-space ray to transform it into an object coordinate space, and a pointer to an object-space BVH).

Regarding claim 7, Karras teaches the method of claim 1, and further teaches wherein the operations include operations to fetch data for the multiple nodes (Karras- ¶0108 teaches the data associated with a particular node may be included in data associated with a plurality of nodes of the tree data structure that are stored in contiguous memory and comprise a single cache line. Therefore, each fetch request may result in data for more than one node being loaded into the L0 cache unit 570) and operations to perform an intersection test between geometry  and the ray (Karras- ¶0133 teaches the ray is tested against the tree data structure to determine which geometric primitives are intersected by the ray [operations to perform an intersection test between geometry and the ray]).
Karras fails to explicitly teach, but Laine teaches
geometry indicated by the fetched data (Laine- Figs. 3A-3C show a bounding volume containing geometry and whether the ray intersects geometry; ¶0089 teaches the bounding volume 310 intersected by ray 306 and contains geometry that ray 306 intersects; ¶0136 teaches intersection of a ray with a range of triangles, followed by traversal starting from a vertex fetch from a triangle buffer for a given triangle; ¶0183 teaches The traversal state may include a stack of one or more entries which reference bounding volumes and/or complets in the tree structure which are to be fetched and tested against the ray).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Laine, and apply the geometry indicated by the fetched data into an intersection test between geometry and the ray, as taught by Karras in order to perform an intersection test between geometry indicated by the fetched data and the ray.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.

Regarding claim 8, Karras teaches the method of claim 1, and teaches the method further comprising  the identifying and performing operations steps (see Claim 1 rejection for detailed analysis) until traversal of the bounding volume hierarchy is complete (Karras- ¶0111 teaches Once all of the child nodes of the particular node have been tested, then the traversal unit 530 may be configured to check the local stack data structure. If the local stack data structure is empty, then no nodes need to be tested for intersection with the query data structure, and the traversal unit 530 may notify the stack management unit 540 that the tree traversal operation has been completed, at least for the nodes in that particular block of the tree data structure).
Karras fails to explicitly teach, but Laine teaches
repeating the identifying and performing operations steps (Laine- ¶0120 teaches the ray-complet test block 710 may repeat the traversal on internal nodes identified in the stack to determine all leaf nodes in the BVH that the ray intersects; ¶0224 teaches Steps 1404-1414 may be repeated for each child of the intersected bounding volume. When each of the child has completed its traversal step).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Karras to incorporate the teachings of Laine, and apply the repeating the traversal on internal nodes into the identifying and performing operations steps, as taught by Karras for repeating the identifying and performing operations steps until traversal of the bounding volume hierarchy is complete.
Doing so would provide a truly interactive real time ray tracing graphics processing system for rendering high quality images.

Regarding claim 9, Karras in view of Laine, teaches the method of claim 8, and further teaches wherein the bounding volume hierarchy is complete in the situation that a collection storing nodes to perform intersection tests for is empty when no outstanding intersection tests exist (Karras- ¶0111 teaches If the local stack data structure is empty, then no nodes need to be tested for intersection with the query data structure, and the traversal unit 530 may notify the stack management unit 540 that the tree traversal operation has been completed, at least for the nodes in that particular block of the tree data structure; ¶0125 teaches The traversal unit 530 then enters a loop where the traversal unit 530 determines if the local stack data structure is empty. If the local stack data structure is empty, then the traversal unit 530 has completed the traversal of the block […] Once the local stack data structure is empty, the tree traversal operation for the block is complete).

The system of claims 12-13, 16-18 are similar in scope to the functions performed by the method of claims 3-4, 7-9 and therefore claims 12-13, 16-18 are rejected under the same rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2015/0379756-A1 to Shin et al., Method and apparatus for processing ray tracing teaches a method of processing ray tracing comprising acquiring information about a light source and a bounding box that are located in a three-dimensional graphics (3D) graphics environment, the bounding box containing an object; testing whether a ray generated by the light source intersects the bounding box along each of first to third coordinate axes that define the 3D graphics environment based on the acquired information (Abstract). Shin further teaches a ray-box intersection test is performed in a concurrent and parallel manner along three axes in a space (¶0135).
US-2020/0211147-A1 to Doyle et al., Unified architecture for bvh construction based on hardware pre-sorting and a parallel, reconfigurable clustering array teaches a traversal unit to perform BVH testing operations and an intersection unit which performs ray-primitive intersection tests (¶0291).
US-2008/0074417-A1 to Mejdrich et al., Reallocation of spatial index traversal between processing elements in response to changes in ray tracing graphics workload teaches methods and apparatus for reallocating workload related to traversal of a ray through a spatial index. In a first operating state a workload manager may be experiencing a first or a normal workload. In the first operating state the workload manager may be responsible for traversing the entire spatial index and a vector throughput engine may be responsible for performing ray-primitive intersection tests (Abstract). 
US-2008/0259075-A1 to Fowler et al., Dynamically Configuring and Selecting Multiple Ray Tracing Intersection Methods teaches methods and apparatus to determine a coordinate system to use when traversing rays through a portion of a spatial index corresponding to a dynamic object which has a unique object coordinate system (Abstract). Fowler further teaches 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619